 

Exhibit 10.3

 

2017 DECLARATION OF AMENDMENT TO

 AKOUSTIS, INC.



2015 EQUITY INCENTIVE PLAN

 

THIS 2017 DECLARATION OF AMENDMENT, is made effective as of the 11th day of
September, 2017, by Akoustis Technologies, Inc., a Delaware corporation (the
“Company”), to the Akoustis Technologies, Inc. 2015 Equity Incentive Plan (the
“Plan”). Capitalized terms used but not defined herein shall have the meaning
ascribed to them in the Plan.

 

R E C I T A L S:

 

WHEREAS, the Board of Directors of the Company has deemed it advisable to amend
Section 13 of the Plan to enhance the liquidity of Shares issued under the Plan;
and

 

WHEREAS, the Company desires to evidence such amendment by this 2017 Declaration
of Amendment.

 

NOW, THEREFORE, IT IS DECLARED that Section 13 of the Plan shall be and hereby
is amended by renumbering the existing Section 13 as Section 13(a) and inserting
Section 13(b) immediately following Section 13(a) as follows:

 

(b)Lapse of Restrictions. Any restriction on the Shares underlying an Award
contained in an Award Agreement or other applicable written agreement requiring
that all transferees of the Shares underlying an Award receive and hold the
Shares subject to the terms of the applicable Award Agreement (including,
insofar as applicable, terms relating to transfer restrictions, rights of first
refusal, and the obligation to enter into certain requested lockup agreements),
shall lapse upon the vesting and, to the extent applicable, exercise of the
applicable Award.

 

IN WITNESS WHEREOF, this 2017 Declaration of Amendment is executed on behalf of
Akoustis Technologies, Inc., effective as of the day and year first above
written.

 

  AKOUSTIS TECHNOLOGIES, INC.         By:

/s/ Jeffrey B. Shealy

      Jeffrey B. Shealy     Chief Executive Officer



  

ATTEST:

/s/ John T. Kurtzweil ___________



John T. Kurtzweil 

Chief Financial Officer

 



 